SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

63
CA 15-00746
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


PAUL E. GILLETTE AND KIM A. GILLETTE,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER


ESTATE OF IVAN H. ENSTROM, DECEASED, BY
ELIZABETH P. ENSTROM, AS EXECUTOR,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LAW FIRM OF JANICE M. IATI, P.C., ROCHESTER (JANICE M. IATI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CANNON & VANALLEN, LLP, GENESEO (SCOTT D. CANNON OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an amended order of the Supreme Court, Livingston
County (Dennis S. Cohen, A.J.), entered September 11, 2014. The
amended order granted plaintiffs’ motion for partial summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 7 and 21, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court